Citation Nr: 0420046	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 25, 1987, 
for the grant of service connection for schizophrenia.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, regional office 
(RO), which increased the veteran's disability rating for 
schizophrenia to 100 percent, effective from June 7, 1989.  
The veteran contends that the effective date for the award of 
service connection for schizophrenia should be earlier.

The veteran testified before a Hearing Officer in February 
1994.  The transcript of the hearing is associated with the 
claims folder.

The Board notes that the veteran previously filed a clear and 
unmistakable error (CUE) claim and in a February 2001 
decision, the Board determined that the CUE claim was 
inextricably intertwined with the current issue on appeal.  
Therefore, the Board remanded the CUE claim for consideration 
while deferring the current issue until the CUE claim had 
been adjudicated.

In a January 2003 rating decision, the RO determined that CUE 
did not exist in the December 2, 1983 rating decision that 
denied service connection for a psychiatric disability.  This 
matter was not appealed by the veteran and is considered 
final.  See 38 C.F.R. § 20.200 (2003) (An appeal consists of 
a timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.).  

In June 2004, the Board in Washington, DC received a 
statement from the veteran along with copies of 
correspondence.  The veteran reiterated his contentions 
previously of record and the correspondence submitted are 
duplicative of evidence already of record. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service connection for schizophrenia was denied by the RO 
in a December 1983 rating decision.  The veteran did not 
appeal that decision and that decision became final.

3.  On November 25, 1987, the RO received an application to 
reopen the previously denied claim for service connection for 
schizophrenia.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than November 25, 1987, for the grant of service connection 
for schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) 


(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  The Court also held that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted; therefore, the AOJ could not 
have complied with the timing requirement, as the statute had 
not yet been enacted.  In Pelegrini, the Court noted that, 
where the initial unfavorable decision was rendered prior to 
the enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.


In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his effective date claim in a June 2003 
letter.  He was notified of the laws and regulations related 
to earlier effective dates and the substance of regulations 
implementing the VCAA in a July 2003 statement of the case 
(SOC) and a January 2004 supplemental statement of the case 
(SSOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The June 
2003 letter, the July 2003 SOC, and the January 2004 SSOC 
collectively informed the veteran of the type of evidence 
necessary to substantiate his claim for earlier effective 
dates, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  These 
documents also advised the veteran of the evidence of record 
and of the reasons and bases for the decision.  

Although the June 2003 letter sent to the veteran did not 
specifically contain the "fourth element," it did ask the 
veteran to tell VA about any other records that might exist 
to support his claim, and the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his effective date claim.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  Therefore, to decide the 
appeal at this point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with VA 
examinations, and VA treatment records and private medical 
records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an earlier 
effective date would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

In December 1983, the RO denied service connection for 
schizophrenia for compensation purposes on the bases that 
schizophrenia was not incurred in or aggravated by service, 
or did not occur within one year post-service.  The RO 
granted service connection for active psychosis (for 
treatment purposes only) because the veteran was diagnosed 
with a psychiatric disability within 2 years following 
discharge from active duty.  See 38 U.S.C. § 602 (1986).

On November 25, 1987, the RO received a request from the 
veteran to reopen his claim of entitlement to service 
connection for schizophrenia.  

The RO, in a December 1988 rating decision severed service 
connection for active psychosis pursuant to 38 U.S.C. § 602 
because the veteran had no wartime service.  See 38 U.S.C. 
§ 602 (1986), currently 38 U.S.C.A. § 1702 (2003).

On June 7, 1989, the veteran submitted a statement in support 
of his claim accompanied by additional medical evidence.  

In a February 1991 decision, the Board declined to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  However the veteran appealed this 
decision to the United States Court of Veterans Appeals.  
This Court vacated the Board's February 1991 decision and 
remanded the appeal to the Board for readjudication.

The Board, in a September 1992 decision, granted service 
connection for schizophrenia.  

An October 1992 rating decision effectuated the Board's 
September 1992 decision by granting service connection for 
schizophrenia.  The RO assigned a noncompensable disability 
rating, effective from June 7, 1989.  Subsequent rating 
actions awarded different evaluations for schizophrenia.  In 
July 1997, the RO increased the veteran's disability rating 
for schizophrenia to 100 percent, effective from June 7, 
1989.  In a July 2003 rating decision, the RO granted a new 
effective date of November 25, 1987 for the grant of service 
connection for schizophrenia and a 100 percent rating.

Analysis

The veteran contends that he is entitled to an effective date 
prior to November 25, 1987, for the grant of service 
connection for schizophrenia.  He contends that his 
schizophrenia was incurred during his period of active 
service and therefore the effective date for the grant of 
service connection should be from the date of his original 
application in August 1983.  He further asserts that when he 
was discharged from service in 1979, his mental illness was 
so severe that he was unaware that he could apply for 
service-connected benefits.  He was diagnosed with 
schizophrenia in 1980.

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 400(b)(2)(i) (2003).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2003).  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2003).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2003).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  

In the present case, the veteran's original claim for service 
connection for schizophrenia was denied by the RO in a 
December 1983 rating decision, which became final.  It is 
undisputed that the veteran sought to reopen his service 
connection claim for schizophrenia on November 25, 1987.  

Turning to the question of whether the veteran submitted an 
informal claim subsequent to the final December 1983 decision 
and prior to the assigned effective date of November 25, 
1987, the Board concludes that he did not submit such a 
claim.  The Board acknowledges the VA application for 
benefits submitted by the veteran in September 1984, in which 
he indicated that he suffered from a mental illness.  This 
application, however, was submitted for pension disability 
benefits and therefore cannot be construed as an informal 
claim to reopen.  The Board also notes that the veteran 
attempted to reopen his claim in November 1984 but such 
attempt was denied in a letter dated in the same month, and 
the veteran did not appeal the decision.  

The record does contain medical evidence pertaining to the 
veteran's psychiatric disability prior to the assigned 
effective date.  Notwithstanding, an informal claim was not 
submitted under 38 C.F.R. § 3.157; the veteran had not been 
granted service connection for a psychiatric disability prior 
to the assigned effective date, and "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]."  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

Based on the foregoing, the Board concludes that November 25, 
1987 is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim to 
reopen.  See 38 C.F.R. § 3.400 (2003).  With regard to the 
date entitlement arose, the veteran's claim was granted based 
on private medical statements from psychiatrists and 
therapists, the earliest of which was dated in April 1988.  
This medical evidence suggests a nexus between the veteran's 
schizophrenia and service.  Prior to April 1988, the record 
did not contain competent evidence of a causal relationship 
between the veteran's military service and his current 
psychiatric disability.  Notwithstanding a later date of 
entitlement, the Board will not disturb the effective date as 
assigned by the RO.  

The Board notes that the veteran has also expressed 
disagreement with the earlier effective date with regard to 
his 100 percent disability rating for schizophrenia.  As 
noted above, the earlier effective date for the grant of 
service connection can be no earlier than the date to reopen 
the claim.  It necessarily follows that the veteran's 
effective date for his 100 percent disability rating can be 
no earlier than the effective date currently assigned for the 
grant of service connection.  

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

An effective date prior to November 25, 1987, for the grant 
of service connection for schizophrenia, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



